John J. Lamb, Esq.
Martin R. Kafafian, Esq.
BEATTIE PADOVANO, LLC
50 Chestnut Ridge Road, Suite 208
Montvale, New Jersey 07645
Telephone: (201) 573-1810

Attorneys for Amicus Curiae
Concerned Citizens of Englewood, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  431 E PALISADE AVENUE REAL ESTATE,                   Civil Action No. 19-cv-14515 (BRM) (JAD)
  LLC and 7 NORTH WOODLAND STREET,
  LLC, on behalf of themselves and prospective
  residents, JOHN and JANE DOES 1-10,                         Document electronically filed

                        Plaintiffs,

                   v.

  CITY OF ENGLEWOOD and CITY COUNCIL
  OF ENGLEWOOD,


                        Defendants.

               STIPULATION AND (PROPOSED) CONSENT ORDER
           GRANTING THE CONCERNED CITIZENS OF ENGLEWOOD, INC.
                    LEAVE TO APPEAR AS AMICUS CURIAE

        THIS MATTER having been opened to the Court on the application of the Concerned

Citizens of Englewood, Inc., a New Jersey non-profit corporation (“Concerned Citizens”), by and

through its counsel, Beattie Padovano, LLC, for an Order granting the Concerned Citizens leave

to appear in this matter as amicus curiae; and the Plaintiffs having moved for injunctive relief by

Order to Show Cause; and Defendants’ opposition to Plaintiffs’ application for preliminary

injunctive relief being due on or before August 21, 2019; and the Court having considered the




3541204_1\190533
application for the entry of this Consent Order, the parties having consented to the form and entry

of this Order, and good cause having been shown;

         IT IS on this ______ day of August, 2019, stipulated and agreed between the undersigned

attorneys for Plaintiffs, Defendants, and the Concerned Citizens that the Concerned Citizens may

appear and participate in this action as amicus curiae to the full extent permitted under law.

         AND IT IS FURTHER stipulated and agreed between the undersigned attorneys for

Plaintiffs, Defendants, and the Concerned Citizens that the Concerned Citizens may (but has no

obligation to) file a brief with respect to Plaintiffs’ Order to Show Cause no later than August 28,

2019 (or within seven (7) days of the filing by Defendants of their Opposition Brief, which is due

on August 21, 2019). This Stipulation and Consent Order shall not otherwise affect the briefing

schedule set forth in this Court’s July 25, 2019 Text Order.


 BEATTIE PADOVANO, LLC                               COLE SCHOTZ P.C.
 Attorneys for Amicus Curiae                         Attorneys for Plaintiffs
 Concerned Citizens of Englewood, Inc.

 By: /s/ John J. Lamb                                By: /s/ Michael R. Yellin
     John J. Lamb, Esq.                                  Michael R. Yellin, Esq.

 Dated: August 14, 2019                              Dated: August 16, 2019


 ANTONELLI KANTOR, P.C.
 Attorneys for Defendants

 By: /s/ Daniel Antonelli
     Daniel Antonelli, Esq.

 Dated: August 20, 2019

                                                       SO ORDERED:

                                                       __________________________________
                                                       Honorable Brian R. Martinotti, U.S.D.J.
Dated:



                                                 2
